 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal18, Bricklayers,Masons and Plasterers'Inter-nationalUnion of America, AFL-CIOandJesseBulle and Union County BuildingContractors As-sociation and theJohansen Company, Parties tothe Contract.Case 22-CB-784March 1, 1968SECOND SUPPLEMENTAL DECISION ANDORDERBy MEMBERSFANNING, BROWN, AND JENKINSOn June 14, 1966, the National Labor RelationsBoard issued its Supplemental Decision and Order'in the above-entitled proceeding finding, contraryto the Trial Examiner, that the Respondent violatedSection 8(b)(1)(A) and 8(2) of the National LaborRelations Act, as amended, by failing and refusing,sinceon or about September 10, 1964, to referJesse Bulle for employment from its exclusive hir-ing hall because of Bulle's lack of membership inthe Respondent. The Board further found that sinceon or about September 11, 1964, when jobs wereavailable, the Respondent discriminatorily deniedJesse Bulle referrals to such jobs because of hisnonmembershipin theUnion. The Board based itsfindingsupon the entire record in the case, includ-ing the testimony of the Charging Party's witness,Mabel Holland, concerning her conversation withRespondent'sbusinessagent,SalMigliore, inFebruary or March 1965. Contrary to the Trial Ex-aminer, who considered this testimony irrelevantand struck it from the record upon completion ofHolland'sdirectexamination(therebyalsoforeclosing cross-examination by Respondent),' theBoard found that Holland's testimony corroboratedthat of Jesse Bulle concerning his conversation withMigliore on September 10, 1964.On May 4, 1967, the United States Court of Ap-peals for the Third Circuit issued its opinion3 find-ing, inagreement with the Board, that Holland'stestimony was admissible and relevant to the issueof discriminatory intent. The court further found,however, that "[s]ince the evidence was given sub-stantialweight by the Board in reversing the Ex-aminer's decision the Union was materially preju-diced because it had not been afforded an opportu-nity to cross-examine the witness with respect tothismatter." Accordingly, the court vacated theBoard's Order and remanded the case to the Boardfor further hearing before the Trial Examiner to af-ford the Union the right of cross-examination of thewitness,Holland, and to permit the parties to ad-duce additional evidence which is relevant to thisaspect of the Holland testimony. In addition, thecourt ordered that an attempt be made at suchhearing to clarify certain testimony in the recordwith respect to "whether the Charging Party admit-tedly was in the Union Agent's office on one of thecrucial dates."4Thereafter,on June 28, 1967, the Boardreopened the record and remanded the proceedingfor further hearing before the Trial Examiner asdirected by the court.' Pursuant thereto, a furtherhearing was held before Trial Examiner Thomas F.Maher who, on November 20, 1967, issued his"Supplemental Decision" finding that the Respon-dent had engaged in and was engaging in certainunfair labor practices, as previously found by theBoard,6 and recommending that the Board's Orderof June 14, 1966, be reissued, as set forth in the at-tached Trial Examiner's Supplemental Decision.Thereafter, the General Counsel and the Respon-dent filed exceptions to the Trial Examiner's Sup-plemental Decision and briefs in support thereof.The General Counsel's brief was also in support ofthe Trial Examiner's Recommended Order.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.7 The rulings arehereby affirmed. The Board has considered its priorDecision and Order, the court's opinion on remand,the Trial Examiner's Supplemental Decision, theexceptions and briefs, and the entire record in this'159 NLRB 3033 Ibid , fnl 7 at 3103Local 18, Bricklayers,Masons and Plasterers'International Union ofAmerica, AFL-CIO v NLRB,378 F 2d 926 (C A. 3)4 Ibidat page 929.As the court did not specify which "one of the crucial dates" it deemedin need of clarification, the Board merely directed that the Trial Examiner"permit the introduction of additional evidence clarifying the testimonypreviously given herein6 159 NLRB 303rTheRespondent has excepted to the Trial Examiner's failure to strikeall testimony involving the settlement negotiation which was conducted atthe hearing and reported on the record We agree that statements made bythe parties during attempted settlement discussions are inadmissible, andmay not be relied upon,as evidence of wrongdoing in an unfair labor prac-tice proceeding.United Brotherhood of Carpenters and Joiners of America,AFL-CIO (Endicott Church Furniture, Inc ),125 NLRB 853, fn. 2, enfd inpertinent part 286 F 2d 533 (C A D C ). In the instant case, however, theTrial Examiner correctly did not consider, or base his findings upon,state-ments relating to the attempted settlement To the contrary,at footnote 10of his Supplemental Decision,the Trial Examiner expressly stated hisrefusal to rely upon "unsolicited statements in the record as substitutes forprobative evidence."The Board also has neither considered,nor reliedupon testimony relating to the settlement negotiation in reaching its con-clusion herein Therefore,we find that no prejudice has resulted from theTrial Examiner's failure to strike such testimony170 NLRB No. 4 LOCAL18, BRICKLAYERS9case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adoptsas itsOrder the Recom-mended-Order of the Trial Examiner and herebyorders that the -Respondent, Local 18, Bricklayers,Masons and Plasterers' International Union ofAmerica,AFL-CIO, its officers, agents, andrepresentatives shall take the action set forth in theBoard's Supplemental Order,9 issued on June 14,1966.IT IS FURTHER ORDERED that the Board's Supple-mental Order, issued on June 14, 1966, be, and ithereby is, reissued.8 The General Counsel has excepted to the Trial Examiner's finding thatMabel Holland did not have a conversation with Respondent's businessagentin February or March 1965. We find nomeritin this exception. For,on cross-examination by Respondent's counsel, Holland was unable to tes-tify with certainty that she spoke to Migliore in February or March 1965 asshe had previously testified on direct examination.Rather, it appears fromHolland's testimony as sex forth in the Trial Examiner's Supplemental Deci-sion, that the conversation with Migliore to which she had previouslyreferred actually occurred on August 23, 1963 The Trial Examiner, how-ever, correctlyconsidered Holland's testimony on cross-examination asbackground evidence to shed light upon the real motive for Respondent'sconduct8 159 NLRB 303SUPPLEMENTAL TRIAL EXAMINER'SDECISIONSTATEMENT OF THE CASETHOMAS F. MAHER, Trial Examiner: This case isbeforeme pursuant to an order of the NationalLabor Relations Board entitled Order ReopeningRecord and Remanding Proceeding to RegionalDirector for Further Hearing, issued pursuant to anopinion of the United States Court of Appeals forthe Third Circuit vacating the Board's initial Orderin the proceeding and remanding it to the Board.The proceeding was initiated in the first instanceupon a charge and amendment thereto filed byJesseBulle on September 18 and November 2,1964, respectively, with the Regional Director ofRegion 22 of the Board, who thereafter issued acomplaint on behalf of the General Counsel of theBoard on January 7, 1965, against Local 18,Bricklayers,Masons and Plasterers' InternationalUnion of America, AFL-CIO, Respondent herein,allegingconduct committed on or about September22, 1964, and on various other unknown dates, inviolation of Section 8(b)(1)(A) and (2) of the Na-tional Labor Relations Act, as amended (29 U.S.C.,Sec. 151,et seq.),herein called the Act. In its dulyfiled answer Respondent, while admittingcertainallegationsof the complaint, denied the commissionof any unfair labor practice.A hearing in the matter was held before me inNewark, New Jersey, on January 27, 1965, atwhich time all parties, including the Charging Par-ty,were present and afforded full opportunity to beheard, to call, and examine and cross-examine wit-nesses.Respondent and General Counsel wererepresented by counsel. The Charging Party wasnot so represented. Upon the conclusion of GeneralCounsel's case-in-chief counsel for Respondentmoved the dismissal of the complaint on the groundthat upon the record made the General Counselhad failed to establisha prima facieviolation of theAct. The hearing was thereupon adjourned andbriefswere requested directed to the motion todismissbeforeme.Upon consideration of therecord beforeme, assuming,as required of me, theveracityof allwitnesses appearing, and upon con-sideration of the pleadings, briefs, and legal argu-ments presented, on March 30, 1965, I issued aDecision and Order on Motionto Dismiss,pursuantto Section 102.25 and 102.35 (h) of the Board'sRules and Regulations, Series 8, as amended, inwhich I ruled that counsel for the General Counselhad failed to establisha prima facieviolation of theAct, as alleged in the complaint. I accordingly or-dered that the hearing be formally closed and thecomplaint dismissed.On June 8, 1965, upon General Counsel'srequest for review, the Board issued its Decisionadopting my findings, conclusions, and order ofdismissal.' Subsequently, on September 14, 1965,upon a motion for reconsideration made by theCharging Party the Board set aside its Decision andOrder, finding in effect and upon all of the recordthata prima faciecase had been made, and re-manded the case to me for the taking of evidencefrom Respondent and rebuttal evidence from theGeneral Counsel, and the rendering of findings andconclusions by me on the merits of the action.Pursuant to further notice hearings were held byme on October 13 and November 1, 1965. Respon-dent and General Counsel were represented bycounsel. The Charging Party although present at allsessions was represented only at the November 1sessionbyhisson-in-lawReverendNathanielNicholson. All parties were provided full opportuni-ty to be heard, to call, examine and cross-examinewitnesses, to present oral argument, and to filebriefs.Memorandums were filed by all parties.Upon consideration of all of the briefs andmemorandum filed with me throughout the hearing,and in keeping with the Board's order of remandand upon consideration of the record and upontestimony which I deemed to be credibleI issued aTrial Examiner's Decision, my only decision on themerits in this matter, on January 3, 1966.Therein, upon what I considered to be a lack of'152 NLRB 1280. 10DECISIONSOF NATIONALLABOR RELATIONS BOARDcredible evidence to support the allegations of thecomplaint,I recommended that it be dismissed.After review of myfindings and recommenda-tions the Board,on June 8,1965,2found that myresolutionof the credibilityof the Charging Partywhose testimony I had rejected was based not aloneupon my observation of him as a witness but inlarge part upon my"interpretation and analysis oftestimony appearing in the record."It accordinglyfound and concluded upon its evaluation of thetestimony in the recordthat Respondent,in the operation of an exclu-sive hiring hall or referral system,has refusedsince,on or about September10, 1964, torefer Jesse Bulle for employmentby employermembers of the Association and by other em-ployers who regularly use Respondent's hiringhallas their exclusive source of cementmasons,because of Bulle's lack ofmembershipin Respondent.We further find that since onor about September 11, when jobs were availa-ble,Respondent discriminatorily denied JesseBulle referrals to such jobs because of his non-membership in the Union.By the conductdescribed above,we find that Respondent vio-lated Section 8(b)(1)(A) and 8(b)(2) of theAct.UponRespondent's petition for review to theUnited StatesCourt ofAppeals forthe Third Cir-cuit and the filing of the record in this matter withthe court,briefs were submitted by Respondent andthe General Counsel.After oral argument- and areview of the record before it the court,on May 4,1967,issued its Opinion wherein it vacated theBoard'sOrder, and remanded the proceeding forfurtherhearingbeforeme in certain respectsdetailed hereafter.3Pursuantto noticefurther hearingswere held onAugust 14 andSeptember 13, 1967. The partieswere represented as at the last previous hearing andwithin thescope of the Court's Opinion and theBoard'sOrder ofRemand fullopportunity was af-forded tocall,examine and cross-examine wit-nesses, and to file briefs with me. All parties filedbriefs,and, as requested,counsel for GeneralCounsel and for Respondenteach filed proposedfindings of fact, conclusions of law, and recom-mended orders.Uponallof the foregoing,including the Board'sDecisionand Order, the Court'sOpinion,all thebriefs filed with me, and specifically upon my ob-servation of witnesses appearingbefore me, I makethe following:FURTHER FINDINGSOF FACT AND CONCLUSIONS OFLAW1.THE BOARD'S ORDER OF REMANDAfter reciting the procedural history of thismatter,as detailed above, the Board'sOrder statedin relevant part asfollows:IT IS HEREBY ORDEREDthat therecord in theabove-entitled proceeding be, and it herebyis, reopened,and that a further hearing be heldbeforeTrial ExaminerThomasF.Maher, suchhearing to be limited to the following matters:to permit cross-examinationof thewitness Hol-land; affordthe parties an opportunity ' to ad-duce additional evidence relevant to thetestimony of witness Holland;and, to permitthe introduction of additional evidenceclarify-ing the testimony previously`given herein. Asexpressly limited bythe Court, however, thelatter aspect of the remand order is not to beconsidered as an opportunityto retrythe entirematter.IT IS HEREBY ORDERED that this proceeding be,and hereby is, remanded to the RegionalDirector for Region22 for thepurpose of ar-ranging such further hearing,and that the saidRegionalDirectorbe,andherebyis,authorized to issue noticethereof.IT IS HEREBY ORDERED that, upon conclusion ofsuch supplemental hearing,the Trial Examinershallprepare'and serve upon the parties aSecondSupplementalDecisioncontainingfindingsof factupon the evidence receivedpursuant to the provisions of thisOrder, con-clusions of law and recommendations; andthat,following the service of such Supplemen-talDecision upon the parties,the provisions ofSection 102.46 ofthe Board's Rules and Regu-lations shall be applicable.Upon theforegoing it is apparent to me that myfindings and conclusions herein are to be limited"to the evidencereceivedpursuant to thisOrder,"that is to say, to the testimony taken at the hearingon remand, and that such conclusions of law andrecommendations as I make are to be similarlylimited.In conformity with the Board'sOrder of Remandand its earlier decision 4 I have no alternative but toaccept as dispositive the Board's credibilityevalua-tion of witnesseswhichconstitutes the evidenceupon whichits findings and conclusions are based.Accordingly,consistentwith the Court's andBoard'sdirections,such findingsas 1,now makehereinwillbe related directlyto those earlierfindings of theBoardto which reference is herebymade.II.THE COURT'S OPINIONIn relevant part the Opinion of the court states asfollows:We do not find it necessary at this time todecidewhether the Board's action wasjustified.We say this because we think thematter must be returned to the Board for re-mand to the Examiner.It is clear, as the' 159 NLRB 303.' 378 F.2d 9264 159 NLRB 303 LOCAL 18, BRICKLAYERS11Board's opinion recognizes,that its reversal ofthe Examiner's decision was based on the cu-mulativeeffect of its evaluation of theevidencetakenby the Examiner. Part of theevidence relied upon by the Board, as itsopinionshows,was certaintestimony of oneMabelHolland,a welfare investigator for theCity of Elizabeth, New Jersey. Before the Ex-aminerMrs. Holland testified, inter alia, thatabout 5 or 6 months after the charge hereinwas filed one of the Union's agentstold her,that the Charging Party could not workwithout a Union card. On the motion of theUnion's counsel this testimony was stricken bythe Examiner as being beyond the scope of thepleadings.He felt that it was not relevant tothe issue before him. He thereafter naturallyrefused the Union'scounselpermission tocross-examine on this stricken aspect of thetestimony. However, on review the Board de-cided that this testimony was relevant and ad-missible in resolving the charge here made. Weagree. It went to the issue of credibility whichwas particularly important here inasmuch astheUnion denied that in the assignment ofwork from the hiring hall the Charging Partyhad been passed over because he was not aUnion member. But that does not end thematter. Since the evidence was given substan-tialweight by the Board in reversing the Ex-aminer's decision the Union was materiallyprejudiced because it had not been afforded anopportunity to cross-examinethewitnesseswith respect to this matter. This important,right cannot be ignored particularly since thedirect testimony on this point plays an impor-tant part in the Board's decision.We conclude that the matter must be re-manded to afford the Union the right of cross-examination of the witness Holland. Also, theparties should be permitted to adduce addi-tionalevidence which is relevant to this aspectof the Holland testimony. We also take this oc-casion to note that certain testimony beforethe Examiner leaves something to be desired interms of clarity of meaning, e.g., whether theCharging Party admittedly was in the UnionAgent's office on one of the crucial dates.'III.THE TESTIMONY OF WITNESS HOLLANDMrs.Mabel Holland, a welfare investigator forthe City of Elizabeth, New Jersey, first testified inNovember 1965 concerning a conversation withRespondent's business agent, SalMigliore, inFebruary or March 1965. The Board found thistestimony to be corroborative of testimony thatestablishes the fact that Migliore would not permitJesse Bulle to work.' Thus the Board has found thatBulle requested of Migliore, and was refused, a jobreferral from Respondent's exclusive hiring hall onSeptember 10, 11, 22, and 25.' At the earlier hear-ing testimony was adduced from Mrs. Holland tothe effect that sometime in February or March1965 she visited with Union Agent Migliore in aneffort to obtain employment for Bulle. AndMigliore told her that Bulle could not work withouta union book.At the hearing on remand before me Mrs. Hol-landwas called to testify on cross-examinationpursuant to the court's remand. In referring torecords before her she stated that on August 23,1963, she "went to Mr. Migliore's office and askedhim if it were true that Mr. Bulle couldn't work onjobs, and if he would return Mr. Bulle's book backto him." Migliore told her "that it was impossiblefor him to give him the book, it was left entirelyup to the Local. But, he said, I will let Jesse con-tinue to work as an independent contractor. I willnot bother him and I will see that the delegatesdon't." At this point Mrs. Holland was asked to re-late this conversation to the one she had describedin earlier testimony as having occurred in FebruaryorMarch 1965, and as described above. Her ex-planation follows:Ithinkwhen I was previously asked thatquestion the last time I testified, I think I statedthat I was not quite certain of the specific datethat I went to see Mr. Migliore, because I hadbeen off and on Mr. Bulle's worker, but I didhave it encouched in the record exactly whatdate it was and I do have that record.Q. In order to clarify the record, then, thedate that you spoke to Mr. Migliore and theconversation you had with him which you havejust testified to is August 23, 1963, and notFebruary or March 1965; is that correct?A. It could have been that I encounteredhim. I would have to go through the record tolearn this. But the specific one is the-that Ihave right in front of me is August 23, 1963.Q. Do you have any recollection of any con-versationwithMr.Migliore in February orMarch of 1965?A. I can't specifically say, but if I stated thatin the record, then I must have it.TRIAL EXAMINER: I think it would be ap-propriate after all of these months to let thewitness read it.MR. CRANER: I was just going to note for therecord, sir, that Mrs. Holland, in connectionwith what she just said now said: "I think aswell as I can recollect." That is why I am ask-ing here.A. This is why I said as much as I can recol-lect.Now I am stating that I have the recordand the date is clearly here, because before Itestified from this.' 378 F 2d at 929.6 159 NLRB 303.' 159 NLRB 303. 12DECISIONSOF NATIONALLABOR RELATIONS BOARD0. August 23, 196-A. It is in the record. I knew that I had seenhim. I have it stated here as well as I- couldrecollect it. It wasn't stated definitely that itwas the date.TRIAL EXAMINER: So nothing actually hap-pened in February or March 1965 between youand Mr. Migliore.THE WITNESS: I can check my record.Q. (By Mr. Craner): Could you check yourrecord, please?A. Yes, sir. I don't have it encouched herethat I saw him in 1965.0. If you had spoken to Mr. Migliore in1965 or at any time subsequent to August 23,1963, would you have made a note in yourrecords of that conversation?A. I should have, yes.Upon the foregoing it is apparent, and I concludeand find that Mabel Holland's conversation did nottake place in February or March, 1965, but a yearbefore the alleged September 1964 incidents. Itwould follow, therefore, and I further conclude andfind thatMrs.Holland's 1963 encounter withMigliore, as now clarified, could not corroborateBulle's testimony concerning his conversation withMigliore on September 10, 1964; this being thetestimony upon which it has been found that whenBulle "made his first of a series of regular visits in-volved herein to the union hall on September 10,he spoke to Migliore about work, specifically ask-ing for a referral," that he also discussed withMigliore the -matter of his union book, and thatMigliore, in the course of the conversation, statedthat it was impossible to refer Bulle without a unionbooksThe account of the conversation betweenMigliore and Holland, which I credit, does serve,however, to "shed light on the true character ofmatters occurring" during the crucial period.9 Insuch a posture the conversation, while not cor-roborative, certainly lends significant support to thepattern of discrimination already found by theBoard.IV.BULLE'S PRESENCE IN THE UNION AGENT'S OFFICEON ONE OF THE CRUCIAL DATESThe court has requested that a clarification be at-tempted with respect,among otherpossible items,to "whether the Charging Partyadmittedlywas intheUnion Agent's office - on one of the crucialdates" (emphasis supplied). For thispurpose Bullewas recalled by counsel for the General Counsel totestify at thehearing onremand with respect to hisvisit to the union hall on September 22,, 1964,. Hetestified that he was at the union hall on that, morn-ing before the arrival of Oliphant, one of the unionmembers previously testifying to the incident.Migliore opened the door and looked at him- WhenBulle asked him if there were any chanceof,gettinga job Migliore told him that he had members out ofwork.This - - statement, itwould appear, con-tradicts Bulle's previous testimony given before meat an earlier hearingto the effect- that he had notaskedMigliore for a job on this particular date.Migliore, however, admitted that JesseBulle askedhim for work on September 2-2, 1964, and this ad-missionhas been credited.Although Bulle's most recent testimony wouldcorroborateMigliore's admissions, as does theprevious testimony of Oliphant and Powell whichhas also'been credited, I do not rely uponBlille'smost recent account, based upon my observation ofhim' as a generally confused witness.10 Quite apartfrom this element of credibility, however, it wouldappear from'Migliore's corroborated admission thatBulle was told on September 22 that there was nowork. This fact, supported by the background sup-plied by witness Holland and by the testimonypreviouslycreditedbytheBoard,providesadequate support for the finding and conclusionthatduring the period in question `jobs wereavailable for assignment, that Jesse Bulle hadrequestedassignment,and that Respondent refusedto refer him because of his lack of membership inthe Union, thus violating Section, 8(b)(I)(A) and(2) of the Act.RECOMMENDED ORDERIt isrecommended that the Order of the Board is-sued by it on June 8, 1965, be reissued and that ap-propriate further action be taken in the premises toseek enforcement thereof in the United StatesCourt of Appeals for the Third Circuit.t59 NLRB 303.LocalLodgeNo 1424,InternationalAssociationofMachinists,AFL-CIO v N L R B [Bryant Manufacturing Co1, 362 U.S. 411.10 Illustrativeof this confusionis Bulle's repeatedfailure to differentiatebetween his efforts to regain membership in the Union and his many at-temptsto get a jobThe record is replete with his testimonyand statementsdirected to al-leged misconducton the part of the Union,and Migliore in particular, inthe matterof depriving Bulle of hisunionmembership and book.It appearsthat an internal proceeding in theLocal,sometime in 1960, resulted in Bul-le's loss of union membershipwhich has directlycaused the unfortunate in-cidents whichfollowedIn this respect Bulle has been most insistent in hisefforts to right what be believes to have beena miscarriageof justiceagainst him inthe Union's procedures, and he has repeatedly requestedthat union membersbe called in the proceeding beforeme forthe purposeof correcting the actionthat was taken at the union"trial" several yearsagoIdo not perceive this case before me to be an appeal from the Union'saction but rather a proceeding to determine a discriminatory refusal by theUnion to refer Bulle to work,in violation of the Act,albeitthis refusal maybe grounded upon some actual or alleged miscarriage of union internal af-fairs.Mine is not the proper tribunal, therefore,in which to review theUnion's1960 action,distinction between the two alleged,injuries to Bulle - his initial loss ofunion membership,and his recurring difficulties in obtaining employment=have unduly prolonged this matter,and have unnecessarily confused'it-Similarly, it is claimed that becauseof alleged recurringimproper con-duct on thepart ofBusiness Agent Migliore no offer of settlement of thisdispute can be relied upon.Suffice it to say that in, the absence of anyamendment to the complaintby counsel for the GeneralCounsel(and suchan invitation to amend in this respect was made by me prior to the closingof the hearing) and on the failure of anyone,including Jesse Bulle, to fileappropriate unfair labor practice charges with the Regional Director, Iwould not be disposed to accept unsolicited statements in the record assubstitutes for probative evidence of additional violations or of deterrentsto settlement